ITEMID: 001-94843
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ROMANENKO AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 10;Pecuniary and non-pecuniary damage - award
JUDGES: Anatoly Kovler;Dean Spielmann;Elisabeth Steiner;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 7. The applicants live in Vladivostok and Arsenyev in the Primorskiy Region. They are founders of the Arsenyevskie Vesti weekly newspaper.
8. Ms P. published an article under the title “All Power Comes from the Forest” («Вся власть из леса») in issue no. 4 of the applicants' newspaper, dated 24-30 January 2002. The article stated that, while the town of Dalnerechensk suffered from underfunding, massive and unlawful felling of trees and illegal sales of timber to China thrived. A regional roundtable (panel) on the rational use and protection of forests revealed that representatives of Chinese companies were constantly present at many timber yards in Dalnerechensk and offered cash dollars for timber, whether documented or not. Such companies were registered at fictitious addresses outside the region.
9. The article went on to quote from an open letter which had been adopted by the participants in the panel:
“All these irregularities have clearly been on the rise since the town's police department (timber purchasing quota of 4,500 cubic metres) and the courts' management department of the Supreme Court of the Russian Federation (timber purchasing quota of 3,000 cubic metres) became the forest operators.”
The quotation was bold-faced and the source was clearly identified. The letter had been signed by seventeen individuals, including the head of the Dalnerechensk municipal council and his first deputy, the deputy head of the town police, the deputy head of the local department of the Federal Security Service, the deputy head of the tax police, a senior State tax inspector, the deputy head of the department for environmental resources, two directors of regional forest operators, and others. The letter had been sent on behalf of the Dalnerechensk municipal council to the Presidential Envoy in the Far Eastern Federal Region and also made public at a press-conference held on the premises of the Press Development Institute.
10. On 28 March 2002 the courts' management department of the Primorskiy Region (Управление судебного департамента при Верховном Суде РФ в Приморском крае) brought a civil action against the applicants – as the founders of the newspaper – for the protection of its professional reputation and compensation for non-pecuniary damage. They submitted that the impugned extract had impaired the professional reputation of the department and undermined the authority of the courts' management department of the Primorskiy Region and that of the judicial system as a whole.
11. Following the institution of the civil action, the applicants printed the letter in full in issue no. 17 of the newspaper, dated 25 April – 1 May 2002, under the headline “Ghost Companies and Courts' Management Department at Timber Yards” («Фирмы-призраки и Управление судебного департамента на лесозаготовках»). The letter was followed by an editor's note under the headline “It was not about you. Refutation” («Вас тут не стояло. Опровержение»). The note emphasised that the quoted letter did not specify which courts' management department had purchased timber. It went on as follows:
“It is certainly easier for the head of the Department, Mr V.A. Shulga, who lodged the [defamation] action, to tell who[se department], in addition to its principal functions, has been a forest operator and whose professional reputation has been impaired when a newspaper brought this fact into the limelight...
This is why the editor's office decided not to wait for a court decision and considered it necessary to refute conjectures that readers might have made about the Department of the Primorskiy Region. Having regard to potential adverse consequences of the publication, we officially announce -
THAT WE DID NOT MEAN THE COURTS' MANAGEMENT DEPARTMENT OF THE PRIMORSKIY REGION.”
12. On an unspecified date Mr Shulga, the director of the courts' management department of the Primorskiy Region, filed a civil action, in his personal capacity, for the protection of his honour, dignity and professional reputation and compensation for non-pecuniary damage. He alleged that the refutation had not been valid because it had been clear for a reasonable reader that his department had been targeted in the publication. He contended that he was personally responsible for his department and that the publication had caused substantial non-pecuniary damage to his reputation.
13. On 14 June 2002 the Arsenyev Town Court of the Primorskiy Region granted Mr Shulga's action against the applicants. The court found that the publication had targeted Mr Shulga's department because it had been the only courts' management department in the region that had been allocated a timber purchasing quota of 3,000 cubic metres for construction of a new courthouse. On the other hand, the applicants had failed to show that the inclusion of the department in the number of forest operators had given rise to “irregularities”. The court held that the disseminated information could not have been the applicants' opinion or value judgment because they had disseminated it without verifying its truthfulness.
14. The court rejected the applicants' defence that they had quoted from an official statement which did not require additional verification under section 57 §§ 3 and 4 of the Mass-Media Act. In the court's view, the Press Development Institute that had circulated the letter was an “autonomous non-commercial organisation” rather than a “public association”, as provided in section 57 § 3, and the head of the municipal council who had signed the letter was a municipal employee rather than an official of a State authority, as required by the same section.
15. The court ordered the applicants to publish a refutation and each of them to pay 10,000 Russian roubles to Mr Shulga.
16. On 28 August 2002 the Primorskiy Regional Court upheld, on an appeal by the applicants, the judgment of 14 June 2002.
17. On 11 October 2002 the Arsenyev Town Court granted the defamation action lodged by the courts' management department. The court held that the contested information had originated from a letter approved by the participants in a regional roundtable (panel) held in the Press Development Institute, which was not a State authority, organisation or a public association. Therefore, in the court's opinion, it was incumbent on the applicants to verify the truthfulness of the information before publishing it. Since the applicants had failed to do so and had also failed to prove before the court that the information had been true, they were at fault for the dissemination of information damaging the reputation of the courts' management department.
18. The court ordered the applicants to publish a refutation and each of them to pay 15,000 Russian roubles to the department and also bear the legal costs and expenses.
19. On 15 January 2003 the Primorskiy Regional Court upheld, on an appeal by the applicants, the judgment of 11 October 2002.
20. Article 29 guarantees freedom of thought and expression, together with freedom of the mass media.
21. Article 152 provides that an individual may apply to a court with a request for the rectification of statements (svedeniya) that are damaging to his or her honour, dignity or professional reputation if the person who disseminated such statements does not prove their truthfulness. The aggrieved person may also claim compensation for losses and non-pecuniary damage sustained as a result of the dissemination of such statements. The same rules are applicable in cases where the plaintiff is a legal entity.
22. The Resolution (in force at the material time) provided that, in order to be considered damaging, statements had to be untrue and contain allegations of a breach of laws or moral principles (commission of a dishonest act, improper behaviour at the workplace or in everyday life, etc.). Dissemination of statements was understood as the publication of statements or their broadcasting (section 2). The burden of proof was on the defendant to show that the disseminated statements had been true and accurate (section 7).
23. The founder (co-founders) of a newspaper is a person or a group of persons who applied for registration of the newspaper (section 7). The founder may not interfere with the functioning of the newspaper unless otherwise provided by law and by the articles of association (section 18). The founders, editors, publishers, journalists, and authors, may be held liable for breaches of Russian legislation on mass-media (section 56).
24. The editor's office and journalists may not be held liable for dissemination of information which is untrue and damaging to the honour or reputation of citizens and organisations if such information originated in press-releases of State bodies, organisations, agencies, companies or public associations (section 57 § 3) or if such information is a verbatim reproduction of official statements by officials of State bodies, organisations or public associations (section 57 § 4).
25. A report on the honouring of obligations and commitments by the Russian Federation, presented by co-rapporteurs of the Monitoring Committee to the Parliamentary Assembly of the Council of Europe (doc. 10568, 3 June 2005), noted as follows:
“Libel lawsuits
389. We are concerned by the current defamation legislation and its application by the Russian judiciary and executive powers. Journalists are often prosecuted through libel suits (approximately 8-10,000 lawsuits a year)...
392. Also the legislation concerned should not grant any special protection against criticism to public officials... Finally, the possibility of filing lawsuits against media and journalists by public authorities should be abolished as the latter per se cannot possess any dignity, honour, or reputation.
393. Therefore, we urge the Russian authorities to reform its defamation legislation, inter alia: ... to introduce a clear ban on public bodies to institute civil proceedings in order to protect their 'reputation' (without hindrance to the right of public officials to litigate in their private capacity), to clearly establish that no one should be liable under defamation law for the expression of an opinion ('value judgements')...”
VIOLATED_ARTICLES: 10
